Case 18-17441-mdc    Doc 15   Filed 03/19/19 Entered 03/19/19 09:17:59           Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 03088-PAE-DE-032462619
                                         Bankruptcy Case Number: 18-17441


                                                        03088-PAE-DE-032462619




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on March 18, 2019, at 7:44 o'clock PM CDT, Edward A Montero
completed a course on personal financial management given by telephone by
Debt Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. § 111 to provide an instructional course concerning personal financial
management in the Eastern District of Pennsylvania.




Date:   March 18, 2019                   By:      /s/Crystal Towner


                                         Name: Crystal Towner


                                         Title:   Counselor
